DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claim 17 has been canceled. Claim 19 previously was withdrawn.  Accordingly, claims 1-16, 18, and 20 remain pending and under examination.

Response to Arguments – 35 U.S.C. 112 and Withdrawn Rejection
	Applicant’s arguments filed 6/3/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The previously issued rejection under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 18.  New grounds of rejection necessitated by amendment are presented below.

New Grounds of Rejection Necessitated by Amendments of 12/20/2021
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed does not appear to describe a framework structure comprising repetitive geometrical units having an average pore diameter differing by less than a factor of two as newly recited in the claims. Consequently, this recitation constitutes new matter. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites “having an average pore diameter differing by less than a factor of two” at the end of the claim as amended.  If all pore diameter measurements are averaged, it is unclear how said average can “differ by less than a factor of two”.  In other words, to what is the average pore diameter that “differs” as claimed being compared?  Appropriate clarification is required.  For the purpose of applying prior art, a pore size feature appearing to provide the function and structure otherwise claimed is considered to meet the claim.

Response to Arguments – 35 U.S.C. 103
	Applicant’s arguments filed 6/3/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	As discussed during the 6/2/2022 telephonic interview and as summarized on page 9 of Remarks, the Examiner tentatively indicated that Applicant’s arguments appeared to be persuasive to overcome the rejections previously presented.  Upon entry of the arguments and a further detailed review of the references previously cited as applied and in view of their full disclosure for what it reasonably would have suggested to one of ordinary skill, the examiner’s position at this time is that the combination of cited references render obvious the claimed subject matter, further for the reasons detailed below.
	Applicant’s delineation of the claimed subject matter as outlined on page 10 of Remarks is noted.  
Applicant argues on page 11 of Remarks that Procter does not teach the integration of a hard structure but rather a blended filler foam lacking endoskeleton structure as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on page 11 of Remarks that Jensen does not cure Procter’s alleged deficiency and concludes that one would not have modified Procter based on Jensen because (1) Procter suggests a mixing method that Applicant argues does not render obvious the inclusion of an endoskeleton; (2) the “filler” is for adding strength Procter’s simple process of using a filler provides stability such that, Applicant argues, one would not have needed or been motivated to add an endoskeleton structure since Proctor’s material is porous and already stabilized with embedded filler particles.
In reply, it is maintained that where both Procter and Jensen are directed to implantable structures which may be porous and may be used to provide tissue support, it would have been prima facie obvious to one of ordinary skill in the art to utilize Procter’s components including Procter’s polymer support structure and associated components as an endoskelenton support structure as suggested by Jensen, with a reasonable expectation of success.  One would have been motivated to do so to provide particular endoskeleton type support for the desirable retention of dimensional stability after implantation and to further allow for neo-vascularization and bone and tissue formation in accordance with these features which Jensen teaches to be desirable.  Moreover, to do so would have been to reasonably expect the advantage of structural support as taught desirable in both Procter and Jensen.  Further still, it is noted that Jensen is not limited to teaching layered structures.
Applicant on pages 12 and 13 of Remarks argues that his approach is different because it involves a method of making starting from a stable endoskeleton which is filled with porous material, allegedly producing a different result notably because Applicant’s pores/cavities may be filled by the body’s own material and not a manufactured filler thereby using far less solid material than the volume dictated by the filler.  Applicant notes that his structure has sufficient stability with comparatively little stable material, a significant improvement.  In reply, this argument has been considered but is not persuasive since the claims under examination are product claims, the components of which have been taught by the cited references as detailed herein.
Applicant argues that Jensen would have suggested to provide an additional endoskelenton layer if Procter’s stability was insufficient, upon a combination of these teachings.  Applicant further notes that Procter did not suggest the dispensing of stability-increasing measures.  Applicant concludes on pages 13 and 14 that one would not have provided a framework as in Jensen in addition to Procter because Procter’s product had sufficient stability from its filler component.  Applicant hypothesizes that this combination of teachings and specifically that the addition of a framework material would have resulted in too much stable material, which Applicant concludes would not have been good for medical use.  In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Moreover, please see the rationale of record regarding the combination of references; respectfully, it appears Applicant has proposed an alternate rationale for layering or combining other than the rationale relied upon in the rejection of record.
On page 14 of Remarks, Applicant argues that one skilled in the art would not have integrated Procter’s polymer with an endoskeleton and asserts that doing so would have resulted in a lack of compressibility and would not have provided significant additional mechanical stabilization.  Applicant asserts that either a skeleton is load-bearing and not highly compressible or that it cannot increase stability due to the polymer characteristics.  In reply, arguments of counsel cannot take the place of evidence in the record, and in this case it is noted that the prior art are in the same field of endeavor apparently useful for the same or substantially the same purpose as the instant invention.  Therefore, the mechanical properties resulting from products in both cited references appear not to be at odds with one another when utilized in combination with the skill of the ordinary artisan.
Applicant argues that Roeder does not cure the alleged aforementioned deficiencies.  In reply, this argument is not persuasive in view of the aforementioned reasons for maintaining the rejection relying on the combination of Proctor and Jensen.

Maintained Grounds of Rejection and New Rejections of Claims Amended 6/3/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/049650 A2 (“Procter”, published April 23, 2009, previously cited and supplied by Applicant in IDS dated 12/28/2018) in view of US 8518123 B2 (“Jensen” et al., previously cited).  No new references cited.
The instant claims are drawn to a biomaterial comprising an openly porous, bioabsorbable first material fraction and a second material fraction that is stiffer than the first material fraction, as further specified in the claims.
Procter teaches a synthetic bone substitute material comprising a porous foam structure with interconnected pores wherein the foam structure comprises a bioresorbable polymer, preferably polylactide; a bioceramic filler material, preferably calcium phosphate; and a plasticizer (“a first material fraction and a second material fraction stiffer than the first material fraction and forms a load-bearing support structure”).  The porous foam structure may be used in surgical operation (see page 7, line 15) and may be an open cell foam structure (see page 3, line 20)(“having an openly porous, bioabsorbable” as in claim 1).  The ratio of bioresorbable polymer to bioceramic filler is between 70:30 and 97:3, by mass, a range overlapping with the instantly recited range “wherein the volume fraction of the stiffer material is less than 30% of the total volume of the biomaterial” as in claim 1 and “wherein the volume fraction of the stiffer material is less than 25% of the total volume of the biomaterial” as in claim 4.  
Because Procter does not teach exactly the combination and/or same range as instantly claimed, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform routine optimization procedures with regard to the amounts of polymer and filler and also the ratio thereof in order to achieve the desired end result such as the desired physical properties, with a reasonable expectation of success  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
Further regarding the claim language “and the structural stiffness of the second material fraction is at least 10 times higher than that of the first material fraction” as in claim 1 and “wherein the structural stiffness of the second material fraction is 100 times higher than that of the first material fraction” as in claim 5, in the absence of a limited parameter as to ascertaining this claimed stiffness characteristic, and without reading limitations from the specification into the claims, and in view of the structural and functional similarities and applications as taught by Procter, Procter’s product is considered to meet the claim on account of Procter’s combination of a bioresorbable polymer such as polylactide with a bioceramic material such as calcium phosphate.
Procter’s foam can be produced by 3D printing; and the bioceramic filler provides mechanical strength to the foam product.  The porous foam structure may have a certain degree of elasticity (page 6, line 6; page 12, lines 5-8)(limitations of claims 2 and 3) and may be compressed and due to its elasticity may restore its form after external force is released (page 12, lines 5-10)(limitation of claims 9-11 as amended 6/18/2021, see [033] of instant specification for definition of “hierarchical structure).  Procter describes structure comprised of a bioresorbable polymer and a bioceramic filler material wherein to function as further described by Procter would have had the characteristic of having at least one directed structure as recited in claim 10 and directional and non-directional structures as in claim 11, the latter based on Procter’s description of introduction of bone substitute into a bone void where the substitute pieces may expand depending on the presence of fluids and the plasticizer may be absorbed for the substitute to return to its solid structure to form a graft with mechanical integrity (see Procter paragraph bridging pages 2 and 3).  Similarly, it appears that comprising the same or substantially the same components in a product for the same or substantially the same application, Procter teaches structural integration of the first material into the second material fractions in a form-fitting manner as instantly claimed, and further in view of the absence of a limiting definition of form-fitting beyond its apparent plain and ordinary meaning.
Further regarding the claim language directed to “integral part” integration and “as in an endoskeleton” and full enclosure volume features, Procter does not necessarily teach this feature.
Jensen cures this deficiency.  Jensen is directed to tissue and bone reconstruction systems and methods.  The systems include a porous structure with pores exposed to promote neo-vascularization as well as bone and tissue formation (see abstract, in particular) and may be in various forms including composites manufactured by compounding, compression molding, deposition, or layering where the hardness of the implant can be varied as  a function of the specific mineral content and polymer selection and/or by using a more rigid polymer or metal endoskeleton or exoskeleton; moreover Jensen teaches that pore size may be controlled to adjust dissolution rate, and that configuration for tissue growth may be varied (see column 14, line 39- line 60).  The systems may be implanted and may comprise a polymer or titanium mesh or wire in many shapes and forms as a support structure and is further to be noted to be porous (see column 10, lines 36-40 in particular).  The implant structure is configured to retain dimensional stability after implantation and/or be provided with mechanical attachment members for attachment at implant site; the implant may be structured as an endoskeleton made for instance of a rigid polymer material (see column 10, lines 15-30).  It is noted that use of the structure as an endoskeleton as suggested by Jensen results in “the second material fraction is an integral part of the biomaterial surrounded by the first material fraction, as in an endoskeleton” as in lines 4-5 of claim 1 as amended as well as “the total volume comprising the volume of the biomaterial and the volume of voids enclosed by the biomaterial” as in lines 9-10 of claim 1 as amended.
Both Procter and Jensen are directed to implantable structures which may be porous and used to provide tissue support.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize Procter’s components outlined above, including Procter’s polymer support structure and associated components, as an endoskeleton support structure as taught by Jensen, with a reasonable expectation of success.  One would have been motivated to do so to provide particular endoskeleton type support for the desirable retention of dimensional stability after implantation and to further allow for neo-vascularization and bone and tissue formation in accordance with these features that Jensen teaches to be desirable.  Moreover, to do so would have been to reasonably expect the advantage of structural support as taught and deemed desirable in the implants of both Procter and Jensen.
As to claims 6, claim 7 including the intended use of “for cartilage regeneration”, claim 8 including the intended use of “for bone regeneration”, the content recited pertains to effects which may be achieved upon a use of the claimed product.  A product and its properties are considered inseparable; in the instant case, since the prior art teaches the structure claimed, the properties applicant claims are considered present.  See MPEP 2112.01.
As to claims 7 and 8, since a product and its properties are inseparable and since Procter teaches all components instantly claimed in a product for the same or substantially the same purpose as claimed, Procter’s product meets the functional characteristic instantly recited.  Moreover the compression properties recited in claims 7 and 8 appear to depend from an intended use, where it is a product itself which is claimed.  It is understood that a product having components encompassed by the claims would function as described since a product and its properties are inseparable.
As to claim 13, regarding the ability of to be represented by means of imaging methods, Procter teaches images for showing a fracture and insertion of bone substitute and moreover teaches products made of the same or substantially the same components instantly recited which therefore would meet the claim (see Figures 1-3).
As to claim 14, Procter teaches the porous foam structure may be compressed and due to its elasticity may restore to its form after external force is released (page 12, lines 5-10).  This is considered to meet the claimed limitation of “wherein at least one material fraction is deformable by an external stimulus”.  The further recitation of “for regeneration promotion” is considered an intended use not imparting further structural or functional limitations into the claim.
As to claim 16, Procter describes the porous foam structure may have a porosity between 5 and 85% with specified preferences, pore volume, and interconnectivity (see page 3, lines 13-22).  It would have been prima facie obvious to one of ordinary skill in the art to perform routine optimization procedures within the parameters taught by Procter and at least overlapping with the parameters instantly claimed in order to achieve optimized end results.  One would have been motivated to do so for instance based on Procter’s teaching that the interconnectivity allows a liquid plasticizer to enter the foam structure, so one reasonably would have expected success from optimizing the porosity and therefore amount of space for plasticizer exposure and entry.
As to claim 17, Procter describes a product in a cylinder shape of porous material wherein the cylinder of porous material has an interconnected porosity.  This description is considered to provide structurally interwoven materials not in the form of discrete layers as recited in claim 17.  See also Procter page 3, lines 13-22).
Further regarding claim 18, while Procter and Jensen do not specify the pore diameter characteristic, it is noted that Jensen describes with regard to the state of the art that sufficiently large pores were known to permet efficient ingrowth of blood vessels further describing the functionalization of tissue growth resulting from porous surface area and pore size (see column 2, lines 22-25) and further that pore size may be altered by adjusting the polymer components (column 6, line 34).  Jensen further recommends an appropriate pore size for blood vessel ingrowth (column 7, lines 48-56) and/or dissolution rate (column 14, lines 54-57).  In view of the rejection of claim 18 under 35 U.S.C. 112(b) as presented above as necessitated by amendment, it appears that Procter and Jensen teach a structure which would have had the same or substantially the same pore characteristics as instanatly described in claim 18.

Claims 10-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/049650 A2 (“Procter”, published April 23, 2009, previously cited and supplied by Applicant in IDS dated 12/28/2018) in view of US 8518123 B2 (“Jensen” et al., previously cited) as applied to claims 1-9, 13, 14, 16, and 18 above, and further in view of US 7,758,882B2 (“Roeder” et al).
The teachings of Procter have been delineated above.  As to claim 12, absent definitions of a structure, and at least one material fraction, and a repetitive pattern, and structural symmetries, it appears the product of Procter would have these features at least in a unit of 1 with inherent symmetrical properties.  As to claim 15, Procter teaches the introduction of bone substitute into a bone void and where the bone substitute may return to its solid structure to form a graft with mechanical integrity (see Procter paragraph bridging pages 2 and 3).  Nonetheless, it is not apparent that Procter necessarily teaches the product components recited in claims 10-12, 15, and 20.
Roeder cures these deficiencies.  Roeder teaches the state of the art with regard to a composite biomaterial for use as orthopedic implants for instance wherein the biomaterials include a matrix comprising a thermoplastic, a calcium phosphate composition, and combinations thereof.  Calcium phosphate reinforcement particles may also be dispersed within the matrix (see abstract, in particular).  Roeder’s matrices may be bioresorbable or non-bioresorbable including applications where bone regeneration is readily possible and/or desirable  (see column 3, lines 49-59). Roeder specifies that the reinforcement particles may exhibit different properties in different orientations or crystallographic directions and therefore may be configured to provide enhanced biomechanical properties for instance having a preferred orientation (column 3, lines 36-47; column 6, lines 49-66) and further may have different patterns according to crystallographic plan (region) (see column 13, lines 1-23; column 14, lines 18-26)(limitations of claims 10 and 11).  See the preferred orientation alignment in Fig. 3 which comprises repetitive units across the matrix (column 6, lines 40-50)(limitation of claim 12).  Further regarding claim 15, Roeder describes improved mechanical properties in reinforced composites attributed to the preferred orientation or alignment along the direction of applied stress (see column 13, lines 24-31).  As to claim 20, Roeder teaches the reinforcement particles to have an aspect ratio of greater than 1 and preferably from about 5 to 50 (column 5, lines 55-58), a range overlapping with the structure ratio instantly recited.  
While Procter does not characterize particular geometric configurations and/or load-bearing axes, Roeder teaches the state of the art with regard to implantable bone substitute materials made of similar components as those of Procter.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to characterize and adjust the products of Procter to have the structural and functional characteristics taught by Roeder in order to provide good practical properties as suggested by Roeder.  For instance, one would have been motivated to do so to provide good or improved mechanical properties for instance in a preferred orientation or alignment as suggested by Procter.  Further, it would have been obvious to adjust the alignment by adjusting the heating, cooling, drying, and separation steps as taught by Roeder in order to achieve an end result having the desired strength and stability as suggested by Roeder.  One would have been motivated to do so as part of routine optimization processes to control the morphology and therefore strength of the final product.  

Conclusion
No claim is allowed. See Application No. 17/751,229 if necessary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617